Citation Nr: 0520632	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to service connection for a left wrist 
disorder.

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1978 to February 
1979, from August 1988 to September 1988, and from November 
1990 to June 1991.  He also had, in pertinent part, active 
duty for training in August 1991 and from May 1992 to June 
1992, and inactive duty training in June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified before the undersigned at a Board 
videoconference hearing in April 2005.  A transcript of that 
hearing has been associated with the claims folder.  

During the Board hearing, the veteran withdrew from the 
appeal the issues of service connection for a stomach 
disorder, service connection for asthma, and entitlement to a 
temporary total disability rating pursuant to 38 C.F.R. § 
4.30.  38 C.F.R. § 20.204(b) (2004).  Therefore, these 
matters are not currently before the Board.  

The issues of service connection for a left wrist disorder, a 
neck disorder, headaches, and a left shoulder disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of a right knee injury during 
active service with continuous symptoms thereafter and a 
current right knee disability.  

3.  There is competent evidence of a right foot bunion in 
service with subsequent continued problems and post-service 
surgical correction.    

4.  There is competent evidence of a low back injury in 
service with continuous symptoms thereafter and a current low 
back disability.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is granted.  
38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2004).

2.  Service connection for a right foot disorder is 
established.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  Service connection for a low back disorder is granted.  
38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
The Board emphasizes that, if any noncompliance in notice or 
assistance is found, given the completely favorable 
disposition of the appeal, such noncompliance does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

First, the Board finds that service connection is in order 
for a right foot disorder.  Service medical records reflected 
that, while on active duty in December 1990, the veteran 
complained of right foot pain.  Examination revealed bunion 
on the right foot.  VA medical records dated in February 2000 
indicated that the veteran complained of bunion on the right 
foot, which had been intermittently painful for years.  He 
subsequently underwent surgical correction of the deformity.  
During the April 2005 Board videoconference hearing, the 
veteran testified that he continues to have problems with the 
foot.  This evidence shows a right foot disorder in service, 
with no indication that it existed prior to service, with 
continued problems and treatment thereafter.  Accordingly, 
the Board finds that the evidence supports service connection 
for a right foot disorder.  38 U.S.C.A. § 5107(b).    

The Board also finds that service connection is warranted for 
a right knee disorder and a low back disorder.  Concerning 
the claim for a right knee disorder, service medical records 
showed that the veteran complained of right knee pain in June 
1996.  Records confirm that the veteran was at the time on 
INACDUTRA.  Thereafter, there are no documented complaints 
concerning the right knee until December 1996, when the 
veteran presented to the VA Medical Center in Fayetteville.  
At that time, he related that he had experienced right knee 
pain for three weeks with no trauma.  Thereafter, VA medical 
records reflected regular complaints and treatment related to 
the right knee.  Ultimately, in August 1998, the veteran 
underwent magnetic resonance imaging (MRI), which revealed a 
medial meniscus tear that required surgery.  During the April 
2005 Board hearing, the veteran indicated that he had right 
knee problems since that time.  There is medical evidence of 
a current diagnosis of right knee chondromalacia and torn 
meniscus status post surgical repair times two.  Thus, the 
Board's review of this appeal demonstrates that the veteran 
incurred a right knee injury while on INACDUTRA in June 1996, 
that he had essentially continuous problems since that 
injury, and that he still has right knee disability.  Boyer, 
210 F.3d at 1353. 

The Board notes that the report of the January 2003 VA 
examination includes the examiner's opinion that the 
veteran's current right knee problem was not related to 
service.  He based this opinion on the length of time between 
the first complaints, June 1996 to December 1996, as well as 
the veteran's report in December 1996 that he had had the 
knee pain for three weeks.  However, the examiner was not 
privy to the veteran's testimony during the 2005 Board 
hearing.  The veteran is competent to testify as to when and 
what types of symptoms he experiences.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  In addition, the 
Board finds no particular reason to reject the veteran's 
testimony.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) 
(a veteran's sworn testimony can be sufficient to bring the 
evidence into relative equipoise without sufficient evidence 
to rebut it).   

With respect to the low back disorder claim, review of 
service medical records disclosed the veteran's initial 
complaint of low back pain in June 1988.  The diagnosis was 
lumbar muscle strain.  From the available information, it is 
unclear whether the veteran was on ACDUTRA or INACDUTRA at 
that time.  However, there is no evidence that this incident 
resulted in any chronic residual, such that there is no 
apparent question as to whether a low back disorder existed 
prior to service.  In addition, in May 1992, while on 
confirmed ACDUTRA, the veteran injured his back while loading 
a truck.  The first subsequent evidence of low back complaint 
was documented in March 1993, when the veteran presented to 
the VA Medical Center in Fayetteville.  He related a history 
of low back pain and of being injured the previous summer.  
The current pain started three days before.  The diagnosis 
was chronic low back pain.  Subsequent records showed 
continued complaints of pain and intermittent treatment and 
physical therapy.  An April 1997 record included the 
veteran's report that he had a history of an old low back 
injury in the Guard four years before.  During the April 2005 
Board hearing, the veteran testified that he had experienced 
back problems since that time.  Current medical evidence 
showed a diagnosis of degenerative joint disease of the 
lumbar spine.  The Board finds that this evidence 
demonstrates low back injury during ACDUTRA in May 1992, with 
essentially continuous complaints thereafter, as well as 
current disability.  Boyer, 210 F.3d at 1353.

The Board acknowledges that, as with the right knee disorder, 
the January 2003 VA examiner opined that the back incidents 
in June 1988, May 1992, and March 1993 were separate 
complaints and that the veteran's current low back problems 
were not likely related to service.  Again, that opinion was 
offered without the benefit of knowing the veteran's 
testimony from the April 2005 Board hearing, which offers 
competent evidence of continuity of symptomatology.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Board does not question the credibility of that 
testimony.   

In summary, the Board finds that the evidence supports 
service connection for a right knee disorder and a low back 
disorder, as well as a right foot disorder.  38 U.S.C.A. § 
5107(b).  The appeal is granted.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a right knee 
disorder is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a right foot 
disorder is granted.   

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a low back disorder 
is granted. 


REMAND

The Board finds that the claims for service connection for a 
left wrist disorder, a neck disorder, headaches, and a left 
shoulder disorder must be remanded for additional 
development.  

First, service records confirmed that the veteran was on 
ACDUTRA when he incurred an injury to the left forearm.  
During the April 2005 Board videoconference hearing, the 
veteran described possible residuals of the in-service 
including left hand weakness, pain in several fingers, and a 
tender and sore scar.  The veteran is competent to testify as 
to the nature and severity of any physical complaints he 
experiences.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  However, the available medical evidence, 
including the reports of VA examinations in November 2001, 
are inadequate to address whether the veteran in fact has any 
current manifestation or disability as a residual of the left 
forearm injury.  Service connection requires evidence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
circumstance, the Board finds that a VA examination is in 
order to assess the veteran's contentions and determine 
whether he currently has any residual of the in-service left 
forearm injury.  

Second, service medical records indicated that the veteran 
reported to the troop medical clinic in May 1995 with 
complaints of pain in the neck and left shoulder.  The 
diagnoses were cervical spine degenerative joint disease and 
subacromial bursitis of the left shoulder.  VA medical 
records dated in July 1995 indicate that the veteran reported 
injuring his left shoulder during "AT" on May 31, 1995.  
However, from the available information, the Board is unable 
to discern the veteran's service status at that time.  The 
current record includes information from the Arkansas 
National Guard that confirms the veteran's duty status only 
through November 1992.  

The Board notes that the veteran argues that his headaches 
may be due to his neck disorder; he had been advised by VA 
medical personnel that a pinched nerve in the neck may be 
causing the headaches.  In light of this contention, the 
Board will defer action on the claim for service connection 
for headaches pending completion of the above development and 
readjudication of the claim for service connection for a neck 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to verify the veteran's service 
from November 1992 to his separation.  
Specifically, it should determine what 
his service status was, i.e., active 
duty, ACDUTRA, INACDUTRA, on or about May 
31, 1995.  The RO should request any 
associated medical or personnel records, 
i.e., line of duty terminations, etc., 
for this time period.  

2.  The RO should arrange for the veteran 
to be scheduled for an appropriate 
examination to determine the nature of 
any current disability the veteran may 
have as a residual of an in-service left 
forearm injury.  The examiner is asked to 
review the claims folder, specifically 
service medical records and VA medical 
records associated with treatment for the 
August 1991 injury.  The examiner should 
record the veteran's subjective 
complaints with respect to the injury, as 
well as all current findings on physical 
examination.  The examiner is asked to 
provide a diagnosis for any current 
residual of the August 1991 left forearm 
injury.  If additional testing or 
referral to particular specialist, is 
deemed necessary or helpful in 
determining the diagnoses, such action 
should be completed.       

3.  After ensuring the proper completion 
of this development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


